

	

		II

		109th CONGRESS

		2d Session

		S. 2441

		IN THE SENATE OF THE UNITED

		  STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Obama introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To authorize resources for a grant program

		  for local educational agencies to create innovation districts.

		  

	

	

		1.Short titleThis Act may be cited as the

			 Innovation Districts for School

			 Improvement Act.

		2.FindingsCongress finds the following:

			(1)Too many students emerge from secondary

			 school unprepared for success in college or in the workforce. It is children of

			 color and children of poverty who suffer most from a failure to provide them

			 effective teachers and adequate resources.

			(2)In urban elementary schools,

			 African-American and Latino students are several times less likely than their

			 white peers to be reading at even a basic level, and children living in poverty

			 are several times less likely than their peers who are not poor to be

			 proficient in reading or mathematics.

			(3)These deficits continue on into higher

			 levels of education, so that 6,000,000 middle school and secondary school

			 students are reading with skills significantly below their grade level. Half of

			 all teenagers are unable to understand basic mathematics.

			(4)In New York City, only 35 percent of

			 African-American students and 32 percent of Latino students graduate from

			 secondary school. In Chicago, of every 100 African-American males, on average,

			 only 38 graduate from secondary school by age 19, and less than 3 continue

			 their education to earn a diploma from a 4-year college.

			(5)The dropout problem is not limited to

			 cities. Poor rural communities are also harmed by inadequate resources and low

			 teacher quality. As a result, in some States, only 60 percent of white students

			 graduate from secondary school; in others, there is a difference of 40

			 percentage points in the graduation rates of whites and students of

			 color.

			(6)Too many teachers and school leaders are

			 not prepared adequately for their jobs, and too few States and local

			 educational agencies have effective teacher induction or mentoring programs.

			 Less-qualified teachers are concentrated in schools attended by

			 African-American and Latino students, and in high-poverty areas, whether urban

			 or rural.

			(7)The effectiveness of teachers has a direct

			 relationship to student academic achievement. Students who performed equally

			 well in mathematics in second grade showed a significant performance gap 3

			 years later, depending on whether they had been assigned to the most effective

			 or least effective teachers.

			(8)Despite the numerous indicators that public

			 schools are not adequately educating students, there are many pockets of

			 innovation and success, where effective teachers work in schools where they

			 support their students, with additional support from community organizations,

			 foundations, and nonprofits. In high-poverty schools using the reforms of the

			 Teacher Advancement Program, the most recent data shows that more that 70

			 percent of these schools increased the percentage of students achieving at

			 proficient levels or above on standardized tests. In rural schools using the

			 Teacher Advancement Program reforms, nearly two-thirds of schools increased the

			 percentage of students at or above the proficient level.

			(9)Lessons from the Teacher Advancement

			 Program and other successes will form the basis for the expansion of successful

			 efforts, used to positively transform education in school districts, and, in so

			 doing, generate additional information on a group of effective practices that

			 can be widely disseminated and applied.

			3.DefinitionsIn this Act, the terms

			 Department, elementary school, institution

			 of higher education, local educational agency,

			 secondary school, and Secretary have the meanings

			 given such terms in section 9101 of the Elementary and Secondary Education Act

			 of 1965 (20 U.S.C. 7801).

		4.Grant program

			(a)Authorization

				(1)In

			 generalThe Secretary shall

			 establish a program to award grants, on a competitive basis, to 10 local

			 educational agencies in urban areas and 10 local educational agencies in

			 non-urban areas (which shall include a mix of rural and suburban areas), to

			 enable such agencies to create innovation districts to implement systemic

			 reforms in areas of teaching, assessment, school leadership, and

			 administration, including the following:

					(A)Implementation of data systems to evaluate

			 student progress, identify and share best practices, and conduct rigorous,

			 data-driven evaluations to determine the effect of reforms on student academic

			 achievement.

					(B)Recruitment and retention of

			 highly-effective teachers, and allocation of such teachers into the classrooms

			 of the students who need them most, using incentives, including differential

			 pay to reward high-performing teachers, teachers who choose to work in the most

			 challenging schools within a local educational agency, and teachers with

			 expertise in needed subject areas, such as mathematics, science, and special

			 education, and systems and schedules to support teacher collaboration and

			 mentoring, and career ladders for teachers to work as mentor or master

			 teachers.

					(C)Support of teacher academies to recruit

			 talented candidates, develop effective placement systems, and ensure that

			 trainees receive both effective pre-service training and effective mentoring

			 during induction as they enter the classroom.

					(D)Placement of an outstanding principal in

			 every school, including rigorous recruitment, selection, pre-service and

			 in-service training, and placement of school leaders, and efforts to hold

			 principals accountable for student academic achievement while providing the

			 principals with the authority and autonomy needed especially regarding hiring

			 and assigning teachers and staff.

					(E)Support for new schools, including charter

			 schools or contract schools, or for networks of public schools within the local

			 educational agency, serving predominantly low-income populations, which are

			 sponsored by universities, education management organizations, or other

			 nonprofit entities. Such new schools shall—

						(i)serve as demonstration sites for

			 high-quality kindergarten through grade 12 schooling;

						(ii)be the locus for training and support of

			 aspiring, new and veteran teachers and school leaders; and

						(iii)be designed to share best practices with

			 other schools served by the local educational agency, and other local

			 educational agencies, State and nationwide.

						(2)Fewer

			 grantsIf the amount

			 appropriated for a fiscal year under subsection (h) is less than the amount

			 authorized to be appropriated for such fiscal year, the Secretary may award

			 fewer than 20 grants under this Act.

				(b)Application

				(1)In

			 generalA local educational

			 agency that desires to receive a grant under this Act shall submit an

			 application to the Secretary at such time, in such manner, and accompanied by

			 such information as the Secretary shall require.

				(2)ContentsAn application submitted under paragraph

			 (1) shall include how the local educational agency will carry out the

			 activities described in subparagraphs (A) through (E) of subsection (a)(1) and

			 a description of activities the local educational agency will undertake

			 to—

					(A)recruit and induct new professional

			 employees into the schools served by the local educational agency, including

			 establishment of residency-based teacher or leadership academies;

					(B)provide mentoring and support for teachers

			 who are not meeting standards for teacher effectiveness described in this

			 Act;

					(C)use the financial and human resources of

			 the agency to meet the needs of students in a performance-based model focused

			 on student learning;

					(D)develop and use data systems and

			 accountability to establish instructional plans to benefit students in schools

			 served by the agency, with regular evaluation of agency-supported programs;

			 and

					(E)address how the agency will use funds

			 available under title II of the Elementary and Secondary Education Act of 1965

			 (20 U.S.C. 6601 et seq.) to support the goals of this Act, including having

			 effective teachers equitably placed in every classroom in every school served

			 by the agency, and effective principals in every school served by the

			 agency.

					(c)Mandatory uses

			 of fundsA local educational

			 agency that receives a grant under this Act shall use the grant funds to carry

			 out each of the following:

				(1)AccountabilityThe local educational shall improve

			 accountability as follows:

					(A)Work to establish longitudinal data systems

			 that can monitor student progress as the students move from grade to grade, to

			 determine the value-added and effectiveness of specific teachers, schools, and

			 programs within the local educational agency. The data system may be designed

			 and established in cooperation with institutions of higher education, regional

			 educational laboratories (established pursuant to section 174 of the Education

			 Sciences Reform Act of 2002 (20 U.S.C. 9564)), offices in the Department, or

			 other entities with expertise in data acquisition and interpretation. Such a

			 data system shall have the following attributes:

						(i)A unique student identifier to track the

			 progress of each individual student served by the local educational

			 agency.

						(ii)The ability to track the progress and

			 assessment results of each individual student from year to year.

						(iii)Enrollment, demographic, and program

			 participation information for each student.

						(iv)A teacher identifier system to match each

			 student to each teacher within the system.

						(v)Student-level graduation and dropout

			 data.

						(vi)Inclusion of data on risk factors for

			 individual students, including such indicators as non-promotion mobility,

			 interaction with the criminal justice system involving the school, eligibility

			 for a free or reduced price lunch under the Richard B. Russell National School

			 Lunch Act (42 U.S.C. 1751 et seq.), and such other factors as may be useful in

			 targeting appropriate services, interventions, and supports for at-risk

			 students.

						(B)Devise or employ assessment tests to

			 monitor the progress of all students in grade 1 through grade 12 in all the

			 elementary schools and secondary schools served by the local educational

			 agency.

					(C)Rate the effectiveness of individual

			 teachers, administrators, and schools within the local educational agency,

			 using when feasible, as 1 measure, a value-added system, a statistical method

			 to measure the influence of a teacher or school on the rate of academic

			 progress of students. The local educational agency shall evaluate 1 year’s

			 worth of academic growth for each student using as the reference standard the

			 national norm gain for each grade level, or the statewide or district-wide

			 value-added gain.

					(D)Assess the effectiveness of individual

			 teachers, administrators, and schools, using when feasible, as 1 measure, the

			 value-added system described in subparagraph (C), including a measure of

			 progress toward the goal of every student becoming proficient in reading,

			 writing, and mathematics, and a measure of the progress of students through

			 coursework needed to gain the knowledge and skills necessary for eventual

			 entrance into a postsecondary degree or certification program.

					(E)Award incentives for effective teaching or

			 school leadership that may be linked to the results of the assessments under

			 subparagraph (D), including a measure of progress toward the goal of every

			 student becoming proficient in reading, writing, and mathematics, and a measure

			 of the progress of students through coursework needed to gain the knowledge and

			 skills necessary for eventual entrance into a postsecondary degree or

			 certification program.

					(2)Removing

			 obstacles to innovationThe

			 local educational agency shall work with local teacher representatives or

			 unions and other community partners to achieve the following:

					(A)Equitable distribution of effective

			 teachers to all students within the agency to ensure that poor and minority

			 students are not disproportionately taught by teachers who are—

						(i)poorly trained in the subject being

			 taught;

						(ii)less likely to have significant teaching

			 experience; and

						(iii)less likely to excel in other measures of

			 teacher effectiveness.

						(B)Equitable distribution of expenditures to

			 rectify policies and practices that guide teacher pay and have an adverse

			 impact on disadvantaged students and schools. This may include the

			 consideration of teacher salaries and policies of salary averaging in meeting

			 agency-wide goals based on high expectations for student academic

			 achievement.

					(C)Modification of staffing procedures and

			 collective bargaining rules to provide greater flexibility for agency and

			 school leaders to establish effective school-level staffing, to fairly balance

			 the distribution of experienced teachers, and to recruit, place, and retain new

			 teachers within schools served by the agency, including the completion of

			 staffing decisions in a timely fashion to provide effective planning for

			 student academic achievement.

					(3)TeachersThe local educational agency shall evaluate

			 and reward teacher effectiveness as follows:

					(A)Teacher

			 effectivenessThe local

			 educational agency shall evaluate teacher effectiveness by working with unions

			 and other community stakeholders to establish a metric to determine the

			 effectiveness of teachers, administrators, and schools served by the local

			 educational agency. The metric may be used as the basis for systems of pay,

			 incentives, and placement within the local educational agency. Such a metric

			 may include the following items:

						(i)Student

			 growthTeachers may be rated

			 for meeting annual objectives that are monitored by evaluating student

			 improvement in value-added assessments. These evaluations may include

			 value-added data averaged for a period of several years.

						(ii)Measuring

			 teams of teachersMeasures

			 may be used to track the progress and reward teams of teachers (such as a

			 particular grade level or subject area) to encourage teamwork and sharing of

			 best practices, and draw on similar effective approaches to financial rewards

			 in the private sector.

						(iii)Professional

			 evaluation

							(I)In

			 generalProfessional

			 evaluation shall be based on formal and informal observations of teacher

			 effectiveness. The ratings shall be prepared by the supervisor of each teacher,

			 based on observations of such domains of teaching as the following:

								(aa)Planning and preparation, including

			 demonstrating knowledge of content, pedagogy, and assessment, including the use

			 of formative assessment to improve student learning.

								(bb)Classroom and school environment, which

			 establishes a culture for learning, using when appropriate, schoolwide positive

			 behavioral intervention and support.

								(cc)Instruction, which clearly and accurately

			 engages students in learning.

								(dd)Professional responsibilities, including

			 appropriate interaction with families of students, and with professional

			 colleagues, which requires a demonstrated ability to work with mentors and

			 instructional leaders to improve the teacher's teaching and resultant student

			 learning.

								(ee)Fair analysis of gains in student academic

			 achievement over time.

								(II)Improvement

			 planA teacher who receives

			 an unsatisfactory professional evaluation under subclause (I) shall comply with

			 an improvement plan, developed by the teacher and the school in which the

			 teacher teaches or the local educational agency and provided by such school or

			 agency.

							(B)Teaching

			 incentivesBased on measures

			 of teacher effectiveness and the needs of the school and the local educational

			 agency, the local educational agency shall work with teacher and community

			 representatives to develop a differentiated pay scale to provide incentives for

			 effective teaching, teaching specific subject areas, and teaching in specific

			 schools, including hard-to-staff schools or schools with high proportions of

			 students who have been achieving at levels below the local educational agency

			 or State average.

					(4)Teacher

			 academies

					(A)In

			 generalThe local educational

			 agency shall establish a Teacher Academy, based upon models of successful

			 residency-based teacher training and induction programs, as a mechanism to

			 train teachers for success in such local educational agency. Each Teacher

			 Academy shall be headed by a director who shall award grants to eligible

			 individuals to attend such Teacher Academy.

					(B)Eligible

			 individualsAn individual may

			 be eligible for a grant to attend a Teacher Academy if the individual is a

			 recent college graduate or mid-career professional from outside the field of

			 education, possessing strong content knowledge or a record of achievement, or

			 other such individual at the discretion of the Secretary.

					(C)ApplicationAn individual who is eligible under

			 subparagraph (B) and who desires a grant under this paragraph shall submit an

			 application to the Teacher Academy.

					(D)Selection

			 criteriaThe director of the

			 Teacher Academy shall establish criteria for selection of individuals to

			 receive grants under this paragraph, based on such domains of teaching as the

			 following characteristics shared by highly-effective teachers:

						(i)Comprehensive subject knowledge or record

			 of accomplishment in an area outside of education.

						(ii)Strong verbal and written communication

			 skills.

						(iii)Other attributes linked to effective

			 teaching.

						(E)Receipt of

			 grantAn individual who

			 receives a grant under this paragraph shall enroll in the program of the

			 Teacher Academy, which shall include the following:

						(i)A 1-year residency-based program of

			 teaching in a school served by the local educational agency, under the

			 supervision of a mentor teacher who will instruct the resident in planning and

			 preparation, instruction of students, management of the classroom environment,

			 and other professional responsibilities. Alternatively, the first year of

			 full-time teaching may be substituted for such residency-based program if all

			 of the other requirements of this section are satisfied and if the full-time

			 teaching is supported by a school, university, or nonprofit organization with a

			 strong track record of helping new teachers get strong academic achievement

			 results for students.

						(ii)A living stipend or salary for the period

			 of residency.

						(iii)Concurrent instruction from a partner

			 college, State-approved organization, or school of education at an institution

			 of higher education in pedagogy classes necessary for certification as a

			 teacher.

						(iv)Ongoing mentoring and coaching during the

			 first 2 years of induction into classroom teaching.

						(F)Placement in

			 hard-to-staff school

						(i)In

			 generalAn eligible

			 individual who receives a grant under this paragraph shall teach in a

			 hard-to-staff school served by the local educational agency for a period of 3

			 years.

						(ii)RepaymentIf an eligible individual does not complete

			 the teaching requirement described in clause (i), such individual shall repay

			 to the local educational agency a pro rata portion of the grant amount for the

			 amount of teaching time the individual did not complete.

						(5)Teacher

			 careers

					(A)In

			 generalThe local educational

			 agency shall establish a career ladder for teachers in schools served by the

			 local educational agency.

					(B)Progression

						(i)In

			 generalIn order to progress

			 to higher rungs on the career ladder, a teacher or school leader shall prove

			 effective at the teacher or school leader's current level under a set of

			 criteria established by the local educational agency.

						(ii)Increase in

			 role and compensationIn

			 progressing to higher rungs on the career ladder, a teacher or school leader

			 shall—

							(I)accept an increasing role in assessing and

			 helping to improve the teaching effectiveness of other teachers in the school;

			 and

							(II)be offered increased compensation.

							(iii)Collective

			 bargaining agreementThe base

			 salary and career ladder increments of increased compensation may be

			 established in a collective bargaining agreement between the local educational

			 agency and representatives of teachers.

						(iv)StepsA career ladder may include the following

			 steps:

							(I)Novice

			 teachersNovice teachers are

			 teachers in their first years in the profession. This shall be the career entry

			 stage and include professional employees with initial teaching certificates.

			 Novice teachers shall receive induction and mentoring as described in subclause

			 (III) until the novice teachers progress to become career teachers. Such

			 induction and mentoring shall focus on improving the instructional and

			 professional skills of the novice teachers. Novice teachers shall receive

			 periodic performance reviews as a result of regular observations, using the

			 criteria of teacher effectiveness set forth in paragraph (3)(A).

							(II)Career

			 teachersCareer teachers are

			 teachers who have served several years as novice teachers and have received an

			 advanced teaching certification or master’s degree, as determined by State

			 certification requirements. Novice teachers may progress to this stage of the

			 career ladder after receiving satisfactory reviews of teacher effectiveness as

			 outlined in paragraph (3)(A) and receiving an advanced teaching certification

			 or master's degree.

							(III)Mentor

			 teachersMentor teachers are

			 teachers selected by local school administrators under clear criteria

			 established at the local educational agency level, including superior

			 assessment of their teaching effectiveness as described in paragraph (3)(A).

			 Mentor teachers shall have extra responsibilities as teacher leaders and

			 teacher coaches, including roles in induction and mentoring of novice

			 teachers.

							(IV)Master

			 teachersMaster teachers are

			 mentor teachers who have received superior reviews of their mentoring and

			 supervisory role and assume additional responsibilities and teacher mentoring

			 and leadership roles.

							(C)Learning

			 communityThe role of mentor

			 and master teachers shall include establishing, within each school, a learning

			 community in which all individuals are expected to continually improve their

			 capacity to advance student learning, using a shared set of instructional

			 principles or teaching strategies. The learning community shall require, in

			 each school, continuing professional development, based on student academic

			 achievement and behavioral outcomes, embedding in each school system for

			 on-site coaching, mentoring, and study groups in which teachers work together

			 to improve the instructional program for students.

					(6)School

			 leadershipThe local

			 educational agency shall include a specific plan to improve the school

			 leadership in schools served by the agency, with the eventual goal of an

			 effective principal in every school. The plan should include provisions to

			 address the following topics:

					(A)Responsibility

			 and role of principalsA plan

			 to support the primary role of the principal as the instructional leader in the

			 school responsible for ensuring teaching effectiveness and student academic

			 achievement schoolwide. Such plan shall include involving principals in

			 planning systems and strategies for curricular, classroom, and schoolwide

			 student behavioral interventions and supports, and for establishing mechanisms

			 for using student academic achievement data to drive instructional decisions.

			 The plan shall also address ways to give principals significant responsibility

			 for decisions regarding teacher hiring and placement decisions.

					(B)Creating the

			 pipeline of future principalsA plan for strategies and criteria for

			 rigorous recruitment, selection, and pre-service training and induction for new

			 principals who can effectively take on the responsibilities described in

			 subparagraph (A). As with training teachers, the agency may establish a program

			 for principal training, including a residency or internship with an exemplary

			 principal in the agency. The program shall have explicit expectations and

			 performance-based indicators of outcomes to ensure that each resident is

			 competent in assuming instructional leadership responsibilities. In the case of

			 an agency in which several principals are training as a cohort, the agency

			 shall promote the use of cohort participant groups to discuss best practices

			 and maintain focus on outcome assessments.

					(C)Systematically

			 transforming the principalship districtwideAn assessment of how the agency currently

			 handles each major policy and practice affecting the expectations set for the

			 principalship and a plan for how the agency will align the principalship to the

			 goals of this Act, including recruitment, selection, training, evaluation,

			 compensation, management, and job design of the principalship and other school

			 leadership roles.

					(D)EvaluationA plan for an external evaluation to

			 examine the impact of principals on driving measurable gains in student

			 academic achievement.

					(d)Flexibility for

			 small rural districtsThe

			 Secretary may give a local educational agency that is a small, rural local

			 educational agency (as determined by the Secretary) that receives a grant under

			 this Act flexibility in carrying out the activities required under subsection

			 (c), including a waiver of the requirement to establish a Teacher Academy under

			 subsection (c)(4).

			(e)Permissible use

			 of fundsThe local

			 educational agency may include a plan to support new schools, including charter

			 schools or contract schools, or for networks of public schools within the local

			 educational agency, serving predominantly low-income populations, which are

			 sponsored by universities, education management organizations, or other

			 nonprofit entities, using—

				(1)funds appropriated to carry out this Act,

			 in coordination with the charter school programs under subpart 1 of part B of

			 title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221

			 et seq.); or

				(2)funds from State, local, or private

			 sources.

				(f)ReportsA local educational agency that receives a

			 grant under this Act shall submit to the Secretary a report on the progress of

			 such agency toward completion of the goals of the agency. Such report shall be

			 available for public view on the website of the Department. Based on such

			 reports, the Secretary may terminate grant funding to an agency for

			 unsatisfactory performance.

			(g)Peer review

			 panel

				(1)In

			 generalThere shall be

			 established in accordance with paragraph (2), a peer review panel to—

					(A)review applications submitted under

			 subsection (b);

					(B)submit to the Secretary evaluations of the

			 applications reviewed under subparagraph (A); and

					(C)evaluate reports described in subsection

			 (f).

					(2)Selection of

			 members

					(A)In

			 generalSubject to

			 subparagraph (B), members of the peer review panel shall be selected by the

			 Secretary, in collaboration with the Majority Leader of the Senate, the

			 Minority Leader of the Senate, the Majority Leader of the House of

			 Representatives, and the Minority Leader of the House of Representatives and

			 shall include representatives from foundations, universities, and other

			 entities with a record of involvement in local educational agency reform

			 efforts.

					(B)National

			 governors associationTwo

			 members of the peer review panel shall be selected by the National Governors

			 Association.

					(h)Authorization

			 of appropriations

				(1)In

			 generalThere are authorized

			 to be appropriated to carry out this Act $1,500,000,000 for each of fiscal

			 years 2007 through 2011.

				(2)Redirect

			 fundsThe Secretary shall

			 redirect amounts appropriated to carry out programs under title II of the

			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) that

			 the Secretary determines are ineffective, to carry out this Act.

				

